DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Response to Amendment

Claims 1-22 are currently pending in the application.  Claims 16-17 are withdrawn.  The rejections of record from the office action dated 24 February 2022 not repeated herein have been withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities: “second coating of” in line 8 should be “second coating layer of” for consistency. 
Claim 7 is objected to because of the following informalities: in line 3, the term “also” should be deleted because it is unnecessary.  The phrase “adhesion promoting” in line 3 should be “adhesion-promoting” for consistency.
Claims 18 and 20 are objected to because of the following informalities:  Claims 18 and 20 appear to recite a Markush grouping.  However, the language is improper.
The Markush grouping of claim 18 is improper: the term “or” is used in three instances in line 3 and in one instance in line 4.  These should be replaced by commas and the alternatives should be fully recited.  For example, “non-“ should be “non-oriented polyethylenefuranoate (PEF).
The Markush grouping of claim 20 is improper: the term “or” in line 3 should be “and”.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite “exposed” in claims 1 and 7.  There is no mention of the term “exposed” in the instant specification.  While applicant points to Figures 1a-1c, this does not provide support for “exposed” since this term is broad enough to encompass embodiments broader than those depicted in Figures 1a-1c.  See rejection under 35 U.S.C. §112(b) below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1 and 7, the phrase “exposed” renders the claims indefinite.  It is unclear what is meant by this. This term is not defined in the instant specification.  Additionally, claims 11-14, which require outermost heart sealing layers, suggest that the term “exposed” as recited in instant claims 1 and 7 is broad enough to encompass embodiments wherein there are additional layers outside of the “exposed” layers.  For purposes of this office action “exposed” be interpreted as not excluding additional layers outside of the “exposed” layers and the layers can be considered “exposed” to the additional layers outside of the “exposed” layers.  It is further noted that throughout the specification, the heat sealing layers are defined as the outermost layers.  
Claims 2-6, 8-15, and 18-22 are rejected as depending from claims rejected under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaccoud (US 6,338,870 B1) in view of Koichi et al. (Machine Translation of JP 2005088452 A).
Regarding claims 1-15 and 18-22, Jaccoud discloses a packaging laminate for use in making packaging for liquid food products comprising a substrate film (i.e. polymer film substrate; laminated packaging material; laminated packaging container) coated with a carbon containing silicon oxide layer formed by PECVD process in a vacuum chamber, wherein the carbon containing silicon oxide layer has a stoichiometry of SiOxCy, wherein x is from 1.5 to 2.2 and y is from 0.15-0.80, preferably x is from 1.7-2.1 and y is from 0.39-0.47 and a core layer that may be paperboard (i.e. a barrier film for use in laminated packaging materials for liquid food products; coated by PECVD in a vacuum process, a first coating layer of silicon oxide having the general formula SiOxCy, wherein x is from 1.5 to 2.2, and y is from 0.15 to 0.8; wherein x is from 1.7 to 2.1 and y is from 0.39 to 0.47)(abstract, C1/L14-20, C2/L50-C3/L40), wherein the substrate film may be PET, polyethylene or polypropylene (i.e. polyester; PET; polyolefin; polypropylene; polyethylene)(C4/L32-35).
Jaccoud does not disclose a second coating layer of an amorphous diamond-like carbon (DLC), which is directly adjacent and contacting the first coating layer.
Koichi discloses a gas barrier film for a laminate for food or drink packaging ([0001]), wherein the gas barrier film comprises a base film, a first gas barrier layer comprising an amorphous diamond-like carbon (DLC) film formed on one or both sides of the base film and a second gas barrier film comprising an silicon oxide material comprising SiOxCy and a paper layer, wherein the gas barrier film provides excellent gas barrier properties, good resistance to external action and suppressed deterioration of gas barrier properties be being subject to stress ([0005]-[0016], [0030-[0031], [0037]).  Koichi also teaches multiple alternating DLC/SiOxCy layers (Fig. 2).
Jaccoud and Koichi are analogous art because they both teach about gas barrier films for packaging laminated for packaging containers.  It would have been obvious to one of ordinary skill in the art to incorporate the multiple alternating DLC/SiOxCy layers of Koichi into the laminate of Jaccoud in order to provide a packaging laminate having the advantage of excellent gas barrier properties, good resistance to external action and suppressed deterioration of gas barrier properties be being subject to stress.
Modified Jaccoud therefore teaches a substrate and alternating DLC/SiOxCy layers.  It is the examiners position that the DLC layer on the SiOxCy on the side opposite the substrate could be considered to second coating layer of DLC.
Regarding the recitation of “exposed”, it is the examiner’s position that the DLC layers can be considered “exposed” to the additional layers outside of the DLC layers.  Given that the layer is not a core layer, it can be considered an outer layer.
Given that the barrier film of modified Jaccoud is identical in structure and composition to the instantly claimed barrier film, it is the examiner’s position that it will intrinsically provide gas and water vapor barrier properties and mechanical durability in a packaging material and packages made thereof and 
Regarding claim 5, given that modified Jaccoud discloses that the SiOxCy layer may be 50-500 Å (i.e. 5nm- 50nm)(C7/L35-45, C8/L15-25) and the DLC layer may be any thickness (Koichi [0025]) and given that the thickness of the layers would affect the gas barrier properties, the flexibility and cost of the film, it is the examiner’s position that it would have been obvious to adjust the thickness within the claimed range depending on the desired gas barrier properties, flexibility and cost of the film through routine experimentation.
Regarding claim 6, the DLC layer directly adjacent the substrate film could be considered the pre-coating layer of DLC.  
Regarding claim 7, Jaccoud discloses an embodiment wherein there is an adhesive layer on the opposite side of the substrate film (i.e. adhesion promoting primer coating) (Fig. 5, C7/L18-55).  Alternatively, it is noted that since Koichi teaches a DLC layer between the substrate and the SiOxCy layer, and since Jaccoud discloses a SiOxCy layer on either side of the substrate film, it is the examiner’s position that it would have been obvious to add the DLC layer of Koichi on either side of the substrate film between the substrate film and the SiOxCy layers.  
Regarding the recitation of “exposed”, it is the examiner’s position that the adhesive or DLC layers can be considered “exposed” to the additional layers outside of the adhesive or DLC layers.  Given that the layer is not a core layer, it can be considered an outer layer.
Regarding claim 8, it is noted that since Koichi teaches a DLC layer between the substrate and the SiOxCy layer, and since Jaccoud discloses a SiOxCy layer on either side of the substrate film, it is the examiner’s position that it would have been obvious to add the DLC layer of Koichi on either side of the substrate film between the substrate film and the SiOxCy layers.  
Regarding claim 9, it appears that the barrier film of Jaccoud has a crack-onset strain of 5% or higher (C5/L50-55).  Alternatively, given that the barrier film of modified Jaccoud is identical in structure and composition to the instantly claimed barrier film, it is the examiner’s position that it will intrinsically have a crack-onset strain of 5% or higher.
Regarding claim 11, Jaccoud discloses an embodiment having liquid tight heat sealable polyolefin layers as the outermost and innermost layers of the laminate (C7/L15-55; Fig. 5).
Regarding claim 12, Jaccoud discloses an embodiment having a paper or paperboard bulk layer and having liquid tight heat sealable polyolefin layers as the outermost and innermost layers of the laminate with the barrier layer on the inner side of the paper layer and between the bulk layer and the innermost layer (C7/L15-55; Fig. 5).
Regarding claim 13, while Jaccoud discloses the use of thermoplastic adhesive layer between the bulk layer and the barrier layer (C7/L10-25; Fig. 5).  Alternatively, it is noted that thermoplastic adhesive layers are well known in packaging laminates and would therefore have been obvious to use as an adhesive layer. 
Regarding claim 14, given that there would be SiOxCy and DLC layers on both sides of modified Jaccoud (Fig. 5), it is clear that the DLC layer on the innermost side of the laminate could be considered to be the adhesion-promoting primer coating opposite the side with the barrier coating layers and would be between the barrier layers and the innermost liquid tight heat sealable layer (C7/L15-55; Fig. 5).
Regarding claim 19, since polyamides are not required in claim 3, from which claim 9 depends, it is the examiner’s position that modified Jaccoud meets this limitation. 
Regarding claim 22, since polyolefin/polyethylene is not required in claim 3, from which claim 22 depends, it is the examiner’s position that modified Jaccoud meets this limitation. 

Response to Arguments

Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the Koichi has an SiOxCy layer as the external layer and therefore, the DLC layer is not exposed as set forth in claims 1 and 7.
As set forth above, in light of the indefiniteness of “exposed”, it is the examiner’s position that the DLC layers can be considered “exposed” to the additional layers outside of the DLC layers.  Given that the layer is not a core layer, it can be considered an outer layer.
Applicant argues that the instant invention has an exposed outer layer of DLC that provides the unexpected result of superior adhesion and points to instant Table 1 for support.
Applicant’s argument is unpersuasive because the examples in instant Table 1 are not commensurate in scope with the instant claims.  The examples are directed to films having a biaxially oriented PET substrate, have specific DLC coatings and SiOxCy coatings, having LDPE layers directly contacting the DLC layer, while instant claim 1 broadly recites any polymer film substrate having any SiOxCy layer wherein x is from 1.5 to 2.2 and y is from 0.15 to 0.8, no LDPE layer is recited and there is no recitation that the LDPE layer directly contacts the DLC layer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782